Case: 10-10950     Document: 00511515157          Page: 1    Date Filed: 06/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2011
                                     No. 10-10950
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

IVAN RAMOS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:09-CR-318-1


Before JONES, Chief Judge, and STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Ivan Ramos has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Ramos has filed a response requesting the appointment of new
counsel. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein, as well as Ramos’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-10950   Document: 00511515157     Page: 2   Date Filed: 06/21/2011

                                 No. 10-10950

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, Ramos’s request for new counsel is
DENIED, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                       2